Per Curiam.
The respondent has been proved guilty of converting to his own use the sum of $856.59 received by him as liquidating trustee of Gursky & Springer, Inc. Also of having induced a personal friend and client, Mr. Joseph Kramer, owner of a half interest in the Lindy Catering Company, to approve for payment by said corporation ten checks drawn by the respondent, aggregating $2,870, upon the false and fraudulent representation that he expected a fee of $2,500 and that there would be sufficient funds in his account to meet the checks when they were deposited. The checks were dishonored and had to be paid by Mr. Kramer.
The respondent should be disbarred.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Respondent disbarred.